United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE,
)
MATERIEL COMMAND, ROBINS AIR FORCE )
BASE, GA, Employer
)
__________________________________________ )
L.K., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0529
Issued: June 30, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On February 16, 2021 appellant sought an appeal from purported March 15, 2013 and
September 9, 2020 decisions of the Office of Workers’ Compensation Programs (OWCP). The
Clerk of the Appellate Boards assigned Docket No. 21-0505.
On February 18, 2021 appellant filed a second appeal from the purported September 9,
2020 OWCP decision. The Clerk of the Appellate Boards inadvertently assigned that appeal
Docket No. 21-0529.
The Board has duly considered the matter and concludes that, since there are now two
docket numbers assigned for a review of the same OWCP decision, one of the docket numbers
must be dismissed. Since the Clerk of the Appellate Boards inadvertently assigned Docket No.
21-0529 to appellant’s second appeal request, this docket number shall be dismissed. The appeal
docketed as No. 21-0505 will go forward. Accordingly,

IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0529 is dismissed.
Issued: June 30, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

2

